DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,050,843 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,050,843 B2 contain(s) every element of claim 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2018/0199075 A1) in view of De Vleeschauwer et al (Us Publication No. 2014/0032849 A1).
With respect to claim 1, Wang teaches a computer-implemented method comprising: 
receiving, by a computing system, from a client computing device, a request for a first portion of a content item (paragraph 0028; 0114 disclose client device 40 using the values for this attribute to determine relative likelihoods that, e.g., each of representations 68 will be consumed, and pre-fetch media data of the one of representations 68 having the highest likelihood/probability of being consumed/requested), wherein the content item is an image 
Wang does not explicitly disclose a number of segments of the plurality of segments to be prefetched is determined based on a likelihood of consumption value, the first portion comprises the number of segments, and the first portion is associated with a reduced quality representation of the image.
However, De Vleeschauwer teaches a number of segments of the plurality of segments to be prefetched is determined based on a likelihood of consumption value (paragraph 0009; 0029; 0032 disclose pre-fetch multimedia segments that are more likely to be requested in the near future based on quality-dependent relationships between segments), the first portion comprises the number of segments (paragraph 0062-0063), and the first portion is associated with a reduced quality representation of the image (paragraph 0032; 0057 disclose later segment has higher quality level) in order to provide an inter-segment pre-fetching solution (Abstract). Therefore, based on Wang in view of De Vleeschauwer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Vleeschauwer to the system of Wang in order to provide an inter-segment pre-fetching solution.

With respect to claim 2, Wang teaches wherein the first portion of the content item represents a relatively larger portion of the content item when the likelihood of consumption value is relatively larger (paragraph 0111-00114 disclose pre-fetch expected-to-be-popular data in higher quality, in order to ensure that such data is available in good quality to many users).



With respect to claim 4, Wang teaches wherein the plurality of segments are in an order such that higher placement within the order is indicative of a higher level of quality (paragraph 0111-00114 disclose pre-fetch expected-to-be-popular data in higher quality, in order to ensure that such data is available in good quality to many users).

With respect to claim 5, Wang teaches wherein each segment of the plurality of segments is associated with a range of likelihood of consumption values (paragraph 0112; 0113 disclose greater value indicates higher likelihood of a representation will be consumed).

With respect to claim 6, Wang teaches wherein the content item is rendered on the client computing device with the reduced quality representation based on viewability of the content item in a content feed (paragraph 0032; 0111-0118 disclose greater value indicates higher quality video expected to be popular are pre-fetched).

With respect to claim 7, Wang teaches receiving, by the computing system, from the client computing device, a request for a second portion of the content item after the content item is rendered with the reduced quality representation, and transmitting, by the computing system, the second portion of the content item to the client computing device (paragraph 0032; 0111-0118 disclose greater value indicates higher quality video expected to be popular are pre-fetched).



With respect to claim 9, Wang teaches wherein the likelihood of consumption value associated with the content item is based at least in part on user characteristics associated with a user (paragraph 0122).

The limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2018/0199075 A1) in view of De Vleeschauwer et al (Us Publication No. 2014/0032849 A1), and further in view of Yellin et al (US Publication No. 2019/0230186 A1)
With respect to claim 10, Wang discloses the claimed subject matter as discussed above except wherein a machine learning model is trained to determine the likelihood of consumption value based at least in part on user characteristics associated with a user and content characteristics associated with the content item.
However, Yellin teaches wherein a machine learning model is trained to determine the likelihood of consumption value based at least in part on user characteristics associated with a user and content characteristics associated with the content item (paragraph 0237; 0242 disclose computing pre-fetch likelihood metrics based on machine learning algorithms) in order to efficiently generate pre-fetch policy (Abstract). Therefore, based on Wang in view of Yellin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Yellin to the system of Wang in order to efficiently generate pre-fetch policy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

1/10/2022